 1   Maysoun Fletcher, Esq.
     Nevada Bar No. 10041
 2   The Fletcher Firm, P.C.
 3   5510 South Fort Apache Rd.
     Las Vegas, Nevada 89148
 4   Telephone: (702) 835-1542
     Facsimile: (702) 835-1559
 5   maf@fletcherfirmlaw.com
     Attorney for Defendant, Bruno Macedo Correia
 6

 7                                    UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                              CASE NO.: 2:17-cr-00001-JAD-CWH-06
10                           Plaintiff,                     STIPULATION TO CONTINUE
                                                            SENTENCING
11   v.
12   BRUNO MACEDO CORREIA,
13                           Defendant.
14
             IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
15
     Trutanich, United States Attorney, and Patrick Burns, Assistant United States Attorney, counsel
16
     for the United States of America, and Maysoun Fletcher, Esq., counsel for Bruno Macedo
17
     Correia that the sentencing hearing currently scheduled for June 12, 2019, at 1:30 p.m. be vacated
18
     and set to a date and time convenient to this Court but no sooner than two weeks. The Stipulation
19
     is entered into for the following reasons:
20
          1. On June 3, 2019, Mr. Correia received a 42 page plea agreement and counsel needs
21
             additional time to review and analyze the agreement and consult with Mr. Correia.
22
          2. Mr. Correia is incarcerated and, after consultation with his counsel, does not object to the
23
             continuance.
24
          3. The additional time requested is not sought for purposes of delay.
25
          4. Denial of this request for continuance could result in a miscarriage of justice.
26


                                                        1
 1     5. For all of the above-stated reasons, the ends of justice would be best served by a

 2         continuance of sentencing.

 3     6. This is the fifth request for a continuance of sentencing.

 4     DATED this 5th day of June, 2019.

 5
     NICHOLAS A. TRUTANICH
 6   United States Attorney
 7   /s/ Patrick Burns
     PATRICK BURNS
 8   Assistant United States Attorney
 9
     /s/ Maysoun Fletcher, Esq.
10   MAYSOUN FLETCHER, ESQ.
     Counsel for Bruno Macedo Correia
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26


                                                    2
 1   Maysoun Fletcher, Esq.
     Nevada Bar No. 10041
 2
     The Fletcher Firm, P.C.
 3   5510 South Fort Apache Rd.
     Las Vegas, Nevada 89148
 4   Telephone: (702) 835-1542
     Facsimile: (702) 835-1559
 5   maf@fletcherfirmlaw.com
 6   Attorney for Defendant, Bruno Macedo Correia

 7                                    UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                              CASE NO.: 2:17-cr-00001-JAD-CWH-06

10                           Plaintiff,                     FINDINGS OF FACT, CONCLUSIONS
                                                            OF LAW AND ORDER
11   v.

12   BRUNO MACEDO CORREIA

13                           Defendant.

14

15                                         FINDINGS OF FACTS

16   Based upon the pending stipulation of the parties, and good cause appearing therefore, the Court
     finds that:
17
          1. On June 3, 2019, Mr. Correia received a 42 page plea agreement and counsel needs
18
             additional time to review and analyze the agreement and consult with Mr. Correia.
19

20        2. Mr. Correia is incarcerated and, after consultation with his counsel, does not object to the
21           continuance.
22        3. The additional time requested is not sought for purposes of delay.
23        4. Denial of this request for continuance could result in a miscarriage of justice.
24        5. For all of the above-stated reasons, the ends of justice would be best served by a
25           continuance of sentencing.
26        6. This is the fourth request for a continuance of sentencing.


                                                        3
 1                                    CONCLUSIONS OF LAW

 2          1.      Denial of this request for continuance would likely result in a miscarriage of

 3   justice; and

 4          2.      For all of the above-stated facts, the ends of justice would be best served by a

 5   continuance of the sentencing hearing.

 6                                              ORDER

 7          IT IS FURTHER ORDERED that the sentencing hearing currently scheduled for June

 8                                                      July 1, 2019, at the hour of 9:00 a.m.
     12, 2019, at 1:30 p.m., be vacated and continued to_______________________________     at the

 9   hour of __:__ __.m.

10     DATED this 5th
          DATED   thisday of June,
                       _____ day of 2019.
                                    ___________________, 2019.

11

12
                                                        JENNIFER DORSEY
13                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25
26


                                                    4
